Merrick, C. J.
We concur with the late Judges of the Supreme Court in the conclusion to which they arrived, in regard' to the reconventional demand, but *561not in all the reasons which led them to that .conclusion. We think that the lower Court did not err in striking out the reconventional demand, because the grievances complained of by the defendant were not necessarily connected with the plaintiffs demand. They existed, if it all, prior to the publication of the letter, the basis of plaintiff’s action. The defendant’s cause of action, if he had any, had arisen prior to that time, and the publication of the letter could hardly have affected it, so as to increase or diminish the amount of damages to which he was entitled. These grievances might have been an inducement to the defendant to make his publication. But they were not necessarily connected with it, for he might have omitted it altogether or published one conceived in less offensive terms.
We think the doctrine, that in actions of tort, a wrongful act occurring at another time and place from that setup in plaintiff’s petition, cannot bo pleaded in reconvention, is too well settled to be disturbed by us. In this case the defendant has had the benefit of the proof on the alleged grievances set up in his answer, by way of justification and in mitigation of damages. In this action he could claim nothing more. Keene v. Relf, 11 L. R. 309.
This case has been tried by a jury of the vicinage, who have rendered a verdict against the defendant. The Judge of the lower Court refused to disturb that verdict. Our predecessors who had the benefit of an oral argument on the merits, in the exercise of a discretion with which we do not feel justified to interfere, saw fit to reduce the judgment of the lower Court to the sum of five thousand dollars. After a careful and patient examination of the motion for a rehearing, the record and the able and voluminous brief of counsel, this Court is unanimously of the opinion that the motion for a re-hearing ought to be refused.
It is therefore ordered that said motion be overruled, and a re-hearing refused.